PER CURIAM.
This is a dissolution of marriage action with resulting final judgment. Wife appeals. Husband cross appeals. Except as to alimony and attorney’s fees, no error has been demonstrated.
The wife was awarded $429.00 weekly as alimony for a period of ten years. Based on the wife’s age, needs, lack of education, disabilities and inabilities, we hold that it was error not to award the wife permanent periodic alimony in the sum of $429.00 weekly. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980); DeCenzo v. DeCenzo, 433 So.2d 1316 (Fla. 3d DCA 1983).
We are further of the opinion that the trial court, under the circumstances, abused its discretion in refusing to award reasonable attorney’s fees to the wife. Johns v. Johns, 423 So.2d 443 (Fla. 4th DCA 1982); Novak v. Novak, 429 So.2d 414 (Fla. 4th DCA 1983).
Affirmed in part; reversed in part; and remanded for further proceedings consistent herewith.
HERSEY and WALDEN, JJ., and FLEET, J. LEONARD, Associate Judge, concur.